WRIGHT, Presiding Judge.
We have examined the issues presented by appellant in this case. There is no response by appellee. We find that the authority cited is dispositive of the issues. Therefore, we perceive no need for discussion of the facts.
There are three issues presented in this appeal: (1) whether the trial court erred when it recognized a Florida Uniform Reciprocal Enforcement of Support decree as determining the amount of past due child support, instead of honoring the original divorce decree; (2) whether the trial court erred when it failed to assess interest as a part of the child support arrearage judgment issued by the court and, (3) whether the trial court erred when it quashed and stayed appellant’s garnishment proceedings as long as the appellee paid $150 per month toward his child support arrearage.
Issue Number One is supported by the authority of § 30-4-93(b), Code of Alabama 1975; Ex parte O’Neill, 420 So.2d 264 (Ala.1982); and Murphy v. Murphy, 395 So.2d 1047 (Ala.Civ.App.1981). Issue Number Two and Issue Number Three are supported by the authority of Osborne v. Osborne, 57 Ala.App. 204, 326 So.2d 766 (1976).
The judgment must be reversed because of error as charged.
REVERSED AND REMANDED.
BRADLEY and HOLMES, JJ., concur.